Citation Nr: 0738686	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The appellant in this matter is the daughter of a veteran who 
served in the United States Air Force.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 decision of the RO.  This case is currently 
under the jurisdiction of the RO in Chicago, Illinois.  

In February 2007, the matter was remanded by the Board in 
order to afford the appellant an opportunity to testify at a 
hearing before a Veterans Law Judge at the RO.  The RO 
scheduled the hearing for September 2007.  

The appellant did not attend the hearing and, since that 
time, has not requested the opportunity to testify at another 
hearing.  Hence, the Board finds that the appellant's request 
to testify at a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.  


FINDINGS OF FACT

The appellant reached her 26th birthday on or before the 
effective date of the finding of permanent total service-
connected disability.  


CONCLUSION OF LAW

The appellant's claim for educational assistance benefits 
pursuant to Chapter 35 of Title 38 of the United States Code 
lack legal merit.  38 U.S.C.A. § 3500, 3501, 3512 (West 
2002); 38 C.F.R. §§ 3.57, 3.807(d), 21.3021, 21.3040, 21.3041 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. The notice 
and duty-to-assist provisions of VCAA do not apply to a claim 
brought under Chapter 35 of Title 38 of the United States 
Code.  


II.  Factual Background

The appellant was born on March [redacted], 1976 and is the veteran's 
daughter.  

By a rating decision dated in March 2004, the veteran's 
service-connected disabilities were evaluated as permanently 
and totally disabling, effective on February 10, 2003.  In 
April 2004, the appellant submitted an application for 
dependant's educational assistance.  


III.  Analysis

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child of a veteran will have basic 
eligibility if the veteran has a permanent total service-
connected disability.  Pursuant to § 3.807 (d), a "child" is 
described as a son or daughter of a veteran who meets the 
requirements of § 3.57, except as to age and marital status.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

The basic beginning date of an eligible child's period of 
eligibility is her eighteenth birthday or successful 
completion of secondary schooling, whichever occurs first 
with the ending date of eligibility being the child's 26th 
birthday. 38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040, 
21.3041.  

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before she has reached age 26, in which 
case the beginning date of eligibility will be the effective 
date of the rating or the date of notification to the veteran 
from whom the child derives eligibility, whichever is more 
advantageous to the eligible child. 38 C.F.R. § 
21.3041(b)(2)(ii).  

No person is eligible for educational assistance who reached 
his or her 26th birthday on or before the effective date of a 
finding of permanent total service-connected disability.  
38 C.F.R. § 21.3040(c).  

The appellant seeks to establish entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35, as a child 
of a veteran who has permanent total service-connected 
disability.  

The appellant, however, was over age 26 at the time of the 
effective date of the veteran's permanent and total 
disability rating, effective February 10, 2003.  She is shown 
to have reached her 26th birthday on March [redacted], 2002.  

On the basis of the facts of record, the appellant lacks 
merit to Chapter 35 benefits under the law.  


ORDER

The claim for Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


